McLennan, J.:
After a careful examination of all the evidence in this case we are of the opinion that it was of such a character as to require the submission of the defendant’s guilt to the jury. We, therefore, deem it unnecessary to review the evidence, or to consider any of the alleged errors urged by the- appellant as ground for reversal of the judgment of conviction, save one.
The learned district attorney, in his summing up to the jury, among other things, said: “ If in your judgment you believe this man to be guilty, then I want you to have the nerve to vote him guilty, and if you do, then I will put him upon the stand as a witness, and if he will-tell the truth about it, and use him as a witness against the true criminal in the case, and will ask the court to suspend sentence upon him.”
The defendant’s counsel interrupted the district attorney and stated : “That he desired to except to that.statement — that if they convicted this man they would try the principal.”
The district attorney then said : “ I did state that and I will repeat it. I stated to the jury ‘ If in your judgment you believe this man guilty, then I want you to have the nerve to vote him guilty, and if you do, then I will put him upon the stand as a witness, and if he *370will tell the truth about it, and use him as a witness against the true criminal in this case, and will ask the court to suspend sentence upon him.’ ”
The counsel for the defendant then said: “ I except to those remarks to the jury, aúd I except separately to the last part, that he will then ask the court to suspend sentence upon him, and I submit to the court that that question is not in the district attorney’s hands.”
In answer to the suggestion of defendant’s counsel the court said : “ I will say to the jury that the suggestion to which the district attorney has just referred may not be considered by the jury in this case at all. If this man is guilty he must be convicted upon the evidence here, and whatever further disposition may be made with reference to him is a matter which you may not enter into in determining this question here in this case.”
We think the statement made by the district attorney was error, and that it was probably so prejudicial to the defendant that a reversal of the judgment of conviction is made necessary. We can hardly conceive of a statement which could have been made by the district attorney better calculated to improperly influence the action of the jury. By it they were informed by the prosecuting officer of the county, charged with the duty of enforcing the law, and seeing to it that all parties guilty of its violation were punished, that the real criminal in the transaction under consideration Was another than the defendant, to wit, Gilbert Milks; that in order to bring him to justice it was necessary that they should convict the defendant, and they were assured that if they did so, he, the district attorney, would see to it that no harm came tó the defendant, and would ask the court to suspend sentence. The remarks were susceptible of no other .interpretation than that in the way suggested by the district attorney, and in that way alonex could justice be done, and the real criminal in the transaction be punished. It is needless to say that such a consideration ought not in the slightest degree to have influenced the action of the jury in the case upon trial. They were to determine upon all the evidence, and upon the evidence alone, one single question, to wit: Did the defendant, on the night of the 4th day of June, 1898, willfully set tire to the buildings of Gilbert Milks 1 What the result of their verdict would be, whether it, if a verdict of guilty, was to be an aid in the conviction of Gilbert *371Milks; whether Gilbert Milks was guilty of wrongdoing or even accused, were considerations with which the jury in this case had nothing whatever to do. Yet it is apparent that when such an appeal was made to them by the prosecuting officer, clothed with the responsibility of his official position, it could not but find lodgment and influence their deliberations. Upon retiring to the jury room the argument there probably was — almost certainly was — if we do not convict this defendant, the man whom the district attorney declares is guilty, is the. principal, is the chief criminal, must go unpunished, and if we declare this defendant guilty no harm can come to him, because the prosecuting officer has said to us that he, as district attorney of the county of Cattaraugus, charged with the duty of seeing to it that criminals are punished, will ask the court to suspend sentence.
We have searched the records of the courts of this State with considerable diligence, and have failed to find a case in which such a statement or such an appeal was made to a jury upon the trial of a criminal case. It is said that the remarks of the court cured the error. We think not. So far as appears, the court very mildly said to the jury, in substance, that the suggestions of the district attorney may not be considered by them that the guilt or innocence of the defendant must be determined upon the evidence, and that the question as to what punishment the defendant was to receive in case of conviction was not to be considered by them. It is apparent that such remarks would be substantially impotent to remove from the minds of the jury the effect of the statement made by the prosecuting officer. Were the jury to understand by such remarks that the district attorney would not do, in case of conviction, what he said he would do, to wit, ask that the defendant be not punished ? Were the jury to understand, notwithstanding the remarks of the court, that the chief criminal in the case was not Gilbert Milks, and that his conviction depended upon the conviction of the defendant ?
We think the language employed by the learned court was utterly ineffective for the purpose of removing from the minds of the jury the effect of the statement made. The prosecuting officer occupies a different and more responsible position in the prosecution of a criminal case than the retained attorney of a party. His statements imply verity because of the position he occupies. The statements *372as to what he will or will not do assume, in the minds of a jury at least, the character of a binding obligation, and we are only surprised that, in view of the statements made' by the prosecuting officer, the defendant in this case has found it necessary to appeal from the judgment of conviction. The jury kept their part of the - compact suggested by the district attorney, and convicted the defendant. The prosecuting officer has failed to keep his, part, in that he failed to induce the court to suspend sentence.
The considerations which induced this court to reverse the judgment of conviction and grant a new trial in the case of People v. Milks (post, p. 372), and the authorities referred to in the opinion of the court in that case, apply with even greater force to the question here under consideration. Upon the authority of the decision in that case, and in the cases of People v. Smith (162 N. Y. 520) and People v. Fielding (158 id. 542), which we consider decisive upon the question here involved, it is concluded that the judgment and order appealed from should be z’eversed and a new tidal granted, solely upon the ground that the statement made by the district attorney, herein referred to, constituted eiTor which was prejudicial to the defendant. Having reached such conclusion, it is unnecessary to discuss the other questions i’aised by defendant’s objection and exception, and urged as cause for reversal of the judgment appealed from.
All concurred.
Judgment and conviction reversed and proceedings remitted to the County Court of Cattaraugus county, puz’suant to section 547 of the Code of Criminal Procedure.